Citation Nr: 1809939	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  09-41 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to prostate cancer. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel



INTRODUCTION

The Veteran served on active duty from September 1963 to August 1965.

These matters come before the Board of Veterans' Appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  By that rating action, the RO, in part, denied service connection for erectile dysfunction (ED), to include as secondary to service-connected prostate cancer and denied entitlement to a TDIU rating.  The Veteran appealed the RO's determinations to the Board.  

In July 2017, the Board remanded the appeal to have the Agency of the Original Jurisdiction (AOJ) schedule the Veteran for a VA examination to determine the etiology of his ED.  In September 2017, a VA physician provided the requested opinion.  (See September 2017 Genitourinary Male Reproductive System Disability Benefits Questionnaire (DBQ)).  Thus, the requested development has been accomplished and the issues have returned to the Board for further appellate consideration. 

A Travel Board hearing was scheduled in this matter, but was canceled by the Veteran.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107 (a)(2) (West 2014); 38 C.F.R. § 20.900 (c) (2017).

The issues of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's ED is not related to service and it is not due to or aggravated by the service-connected prostate cancer.

CONCLUSION OF LAW

ED was not incurred in or aggravated by military service, and it was not caused or aggravated by the service-connected prostate cancer.  38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board also finds that there has been compliance with its July 2017 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

II. Merits Analysis

The Veteran seeks service connection for erectile dysfunction, to include as secondary to the service-connected prostate cancer.  After a brief discussion of the laws and regulations governing direct and secondary service connection, the Board will analyze the merits of the claim. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Other specifically enumerated disorders will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309 (a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As ED is not an enumerated disorder listed in 3.309(a), the theories of service connection based on a presumptive disorder and continuity of symptomatology are not for application in the instant appeal.  38 C.F.R. § 3.309(a); Id.  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303 (d). 

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 25  (1999). 

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability. 38 C.F.R. § 3.310.  Compensation is also payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).

The Veteran currently has ED.  (See September 2017 Genitourinary (GU) Male Reproductive System DBQ)).  He is also service connected for prostate cancer.  Thus, the crux of the Veteran's claim hinges on whether his currently diagnosed ED has been caused or aggravated by his service-connected prostate cancer or is otherwise etiologically related to his period of military service.  The Board will discuss the secondary and direct service connection theories separately in the analysis below.  

i) Secondary Service Connection

There are three (3) VA opinions that are against the secondary service connection component of the claim. 

In May 2012, a VA examiner opined, after a physical evaluation of the Veteran, that the Veteran's erectile dysfunction was as likely as not attributable to his prostate cancer.  The May 2012 VA examiner provided an addendum opinion in January 2016.  In that opinion, the VA examiner stated that the Veteran's erectile dysfunction was not aggravated by his service connected prostate cancer.  In view of the internally inconsistent opinions rendered by the VA examiner in May 2012 and January 2016, the Board remanded the claim for a new examination and opinion in July 2017.  In September 2017, a VA physician reexamined the Veteran and provided the requested opinion.  The VA physician opined that it was less likely than not that the Veteran's ED was proximately due to or the result of, nor had it been aggravated by, the Veteran's service-connected condition (i.e., prostate cancer).  The September 2017 VA physician reasoned that a review of the medical evidence of record, notably March 2007 and February 2008 VA examination reports, revealed that the Veteran's ED had existed prior to his diagnosis of prostate cancer by one (1) year, and showed that he was able to obtain and maintain an erection with the use of the medication, Viagra.  (See September 2017 VA opinion).  The September 2017 VA physician's opinion is supported by the evidence of record, namely the April 2007 and March 2008 VA examination reports and is uncontroverted.   Thus, the Board finds that the preponderance of the evidence of record is against the claim for service connection for ED as secondary to the service-connected prostate cancer.  

The Board turns to consideration of possible entitlement to service connection for the ED on a direct-incurrence basis, but finds the claim lacking in this respect as well.  There is no objective indication of any ED during military service.  The Veteran's August 1965 service separation examination report reflects that his genitourinary system was evaluated as "normal."  The post-service evidence reflects that the Veteran was diagnosed with ED one year prior to being diagnosed with prostate cancer in 2004 (i.e., 2003), over three (3) decades after his service discharge in 1965.  (See VA GU examination reports, dated in March 2007 and May 2012).   In addition, there is no opinion, private or VA, that relates the Veteran's ED to his period of military service.   Thus, the Board finds that the preponderance of the evidence of record is against the claim for service connection for ED on a direct incurrence basis. 

Consideration to the Veteran's personal assertion that there is a relationship between his ED and his prostate cancer.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, GU disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). ED is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as specific findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that Veteran is competent to report symptoms such as an inability to obtain or maintain an erection, there is no indication that the Veteran is competent to link his current diagnosis of ED to the  service-connected prostate cancer or to his period of military service. The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating GU disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value. 

The Board accords great probative weight to the September 2017 VA physician's opinion because it was based on an accurate factual premise, and offered clear conclusions with supporting data, and reasoned medical explanations. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295(2008); Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  This opinion is against the claim and is uncontroverted.  The preponderance of the evidence of the record is against the claim.


ORDER

Service connection for ED, to include as secondary to service-connected prostate cancer is denied. 





REMAND

The Board finds that prior to further appellate review of the claim of entitlement to a TDIU rating, additional substantive development is required.  Specifically, for referral of the claim to the Director, Compensation Service for consideration.

Under 38 C.F.R. § 4.16 (b) (2017), where the percentage requirements of 38 C.F.R. § 4.16 (a) are not met, TDIU may be granted on an extraschedular basis in exceptional cases when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Court held that the Board cannot award TDIU under 38 C.F.R. § 4.16 (b) in the first instance because that regulation requires that the RO first submit the claim to the Director, Compensation Service for extraschedular consideration. 

In this case, the Veteran has not met the schedular criteria for consideration of TDIU during the appeal period.  Nevertheless, the record reflects that the Veteran has been unemployed since 2006, and the evidence suggests that rectal bleeding from his service-prostate cancer has rendered him unable to obtain or maintain substantial gainful employment since that time, given his educational background (high school graduate) and employment history (i.e. groundskeeper/landscaper).  In this regard, a May 2012 VA physician opined, "The veteran is precluded from both physical and sedentary employment due to persistent rectal bleeding from radiation proctitis.  It occurs at rest and with activity."  (See May 2012 GU examination report at page (pg.) 15)).  The Board is precluded for considering in the first instance whether TDIU should be assigned on an extraschedular basis , and therefore the case must be referred to the Director, Compensation Service for consideration of this issue.

Accordingly, the case is REMANDED for the following action:

1.   Refer the issue of entitlement to TDIU to the Director, Compensation Service, for a determination in the first instance as to whether the assignment of TDIU on an extraschedular basis is warranted at any time during the appeal period. 
   
2.  Then readjudicate the Veteran's claim of entitlement to TDIU.  If the benefit sought remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


